Exhibit 10l MULTICURRENCY REVOLVING CREDIT AGREEMENT DATED as of December 8, 2000 between Rogers Corporation, The lending institutions listed on Schedule 1, and Fleet National Bank, as Agent TABLE OF CONTENTS 1. DEFINITIONS AND RULES OF INTERPRETATION. 1 1.1.Definitions. 1 1.2.Rules of Interpretation. 26 2. THE REVOLVING CREDIT FACILITY. 27 2.1.Commitment to Lend. 27 2.2.Commitment Fee. 28 2.3.Reduction of Total Commitment. 28 2.4.The Revolving Credit Notes. 28 2.5.Interest on the Loans. 29 2.6.Requests for the Loans. 29 2.7.Conversion Options. 30 2.7.1.Conversion to Different Type of Loan. 30 2.7.2.Continuation of Type of Loan. 31 2.7.3.Eurocurrency Rate Loans. 32 2.8.Funds for Loans. 32 2.8.1.Funding Procedures. 32 2.8.2.Replacement Banks. 33 2.9.Optional Currencies. 33 2.9.1.General. 33 2.9.2.Exchange Rate. 34 2.9.3.Multiple Denominations. 34 2.9.4.Funding. 35 3. REPAYMENT OF THE REVOLVING CREDIT LOANS. 35 3.1.Maturity. 35 3.2.Mandatory Repayments of the Loans. 35 3.3.Optional Repayments of the Loans. 36 4. LETTERS OF CREDIT. 36 4.1.Letter of Credit Commitments. 36 4.1.1.Commitment to Issue Letters of Credit. 36 4.1.2.Letter of Credit Applications. 37 4.1.3.Terms of Letters of Credit. 37 4.1.4.Reimbursement Obligations of Banks. 38 4.1.5.Participations of Banks. 38 4.2.Reimbursement Obligation of the Borrower. 38 4.3.Letter of Credit Payments. 39 4.4.Obligations Absolute. 40 4.5.Reliance by Issuer. 40 4.6.Letter of Credit Fee. 41 5. CERTAIN GENERAL PROVISIONS. 41 5.1.Arrangement Fee. 41 5.2.Agent's Fee. 42 -ii- 5.3.Funds for Payments. 42 5.3.1.Payments to Agent. 42 5.3.2.No Offset, etc. 42 5.3.3.Currency Matters. 43 5.4.Computations. 43 5.5.Inability to Determine Eurocurrency Rate. 44 5.6.Illegality. 44 5.7.Additional Costs, etc. 45 5.8.Capital Adequacy. 47 5.9.Certificate. 47 5.10.Indemnity. 48 5.11.Interest After Default. 48 5.12.European Monetary Union. 48 6. REPRESENTATIONS AND WARRANTIES OF THE BORROWER. 50 6.1.Corporate Authority. 51 6.1.1.Incorporation; Good Standing. 51 6.1.2.Authorization. 51 6.1.3.Enforceability. 51 6.2.Governmental Approvals. 52 6.3.Title to Properties; Leases. 52 6.4.Financial Statements and Projections. 52 6.4.1.Fiscal Year. 52 6.4.2.Financial Statements. 52 6.4.3.Projections. 53 6.5.No Material Changes, Solvency etc.(a) 53 6.6.Franchises, Patents, Copyrights, etc. 54 6.7.Litigation. 54 6.8.No Materially Adverse Contracts, etc. 54 6.9.Compliance with Other Instruments, Laws, etc. 54 6.10.Tax Status. 55 6.11.No Event of Default. 55 6.12.Holding Company and Investment Company Acts. 55 6.13.Absence of Financing Statements, etc. 55 6.14.Certain Transactions. 56 6.15.Employee Benefit Plans. 56 6.15.1.In General. 56 6.15.2.Terminability of Welfare Plans. 56 6.15.3.Guaranteed Pension Plans. 57 6.15.4.Multiemployer Plans. 57 6.16.Use of Proceeds. 58 6.16.1.General. 58 6.16.2.Regulations U and X. 58 6.16.3.Ineligible Securities. 58 6.17.Environmental Compliance. 58 - iii - 6.18.Subsidiaries, etc. 61 6.19.Disclosure. 61 7. AFFIRMATIVE COVENANTS OF THE BORROWER. 61 7.1.Punctual Payment. 61 7.2.Maintenance of Office. 61 7.3.Records and Accounts. 62 7.4.Financial Statements, Certificates and Information. 62 7.5.Notices. 64 7.5.1.Defaults. 64 7.5.2.Environmental Events. 64 7.5.3.Notice of Litigation and Judgments. 64 7.5.4.Notice of Underfunding. 65 7.6.Corporate Existence; Maintenance of Properties. 65 7.7.Insurance. 65 7.8.Taxes. 65 7.9.Inspection of Properties and Books, etc. 66 7.9.1.General. 66 7.9.2.Communications with Accountants. 66 7.10.Compliance with Laws, Contracts, Licenses, and Permits. 67 7.11.Compliance with Environmental Laws. 67 7.12.Employee Benefit Plans. 67 7.13.Use of Proceeds. 68 7.14.Additional Subsidiaries. 68 7.15.Further Assurances. 68 8. CERTAIN NEGATIVE COVENANTS OF THE BORROWER. 68 8.1.Restrictions on Indebtedness. 68 8.2.Restrictions on Liens. 70 8.3.Restrictions on Investments. 73 8.4.Distributions. 75 8.5.Merger, Consolidation and Disposition of Assets. 75 8.5.1.Mergers and Acquisitions. 75 8.5.2.Disposition of Assets. 76 8.6.Sale and Leaseback. 78 8.7.Employee Benefit Plans. 78 8.8.Business Activities. 79 8.9.Fiscal Year. 79 8.10.Transactions with Affiliates. 79 8.11.Activities of World Properties. 79 8.12.Modification of Charter Documents. 80 8.13.Upstream Limitations. 80 8.14.Inconsistent Agreements. 80 9. FINANCIAL COVENANTS OF THE BORROWER. 81 - iv- 9.1.Leverage Ratio. 81 9.2.Interest Coverage Ratio. 81 9.3.Capital Expenditures. 81 9.4.Consolidated Net Worth. 81 10. CLOSING CONDITIONS. 81 10.1.Loan Documents. 82 10.2.Certified Copies of Charter Documents. 82 10.3.Corporate Action. 82 10.4.Incumbency Certificate. 82 10.5.Opinion of Counsel. 82 10.6.UCC Search Results, etc. 83 10.7.Payment of Fees and Expenses. 83 10.8.Termination of Existing Fleet Agreement. 83 10.9.Payoff Letter. 83 10.10.Initial Loan Request. 83 11. CONDITIONS TO ALL BORROWINGS. 83 11.1.Representations True; No Event of Default. 83 11.2.No Legal Impediment. 84 11.3.Governmental Regulation. 84 11.4.Proceedings and Documents. 84 12. EVENTS OF DEFAULT; ACCELERATION; ETC. 85 12.1.Events of Default and Acceleration. 85 12.2.Termination of Commitments. 89 12.3.Remedies. 89 13. SETOFF. 90 14. THE AGENT. 90 14.1.Authorization. 90 14.2.Employees and Agents. 91 14.3.No Liability. 91 14.4.No Representations. 92 14.4.1.General. 92 14.4.2.Closing Documentation, etc. 93 14.5.Payments. 93 14.5.1.Payments to Agent. 93 14.5.2.Distribution by Agent. 93 14.5.3.Delinquent Banks. 93 14.6.Holders of Notes. 94 14.7.Indemnity. 94 14.8.Agent as Bank. 95 14.9.Resignation. 95 14.10.Notification of Defaults and Events of Default. 95 15. EXPENSES AND INDEMNIFICATION. 96 15.1.Expenses. 96 15.2.Indemnification. 96 - v - 15.3.Survival. 97 16. TREATMENT OF CERTAIN CONFIDENTIAL INFORMATION. 97 16.1.Confidentiality. 97 16.2.Prior Notification. 98 16.3.Other. 98 17. SURVIVAL OF COVENANTS, ETC. 99 18. ASSIGNMENT AND PARTICIPATION. 99 18.1.Conditions to Assignment by Banks. 99 18.2.Certain Representations and Warranties; Limitations; Covenants. 100 18.3.Register. 102 18.4.New Notes. 102 18.5.Participations. 103 18.6.Disclosure. 103 18.7.Assignee or Participant Affiliated with the Borrower. 104 18.8.Miscellaneous Assignment Provisions. 104 18.9.Assignment by Borrower. 105 19. NOTICES, ETC. 105 20. GOVERNING LAW. 106 21. HEADINGS. 106 22. COUNTERPARTS. 106 23. ENTIRE AGREEMENT, ETC. 107 24. WAIVER OF JURY TRIAL. 107 25. CONSENTS, AMENDMENTS, WAIVERS, ETC. 107 26. SEVERABILITY. 108 27. REPRESENTATIONS AND WARRANTIES OF THE BANKS AND THE AGENT. 108 SCHEDULES AND EXHIBITS Schedule 1 Banks, Lending Offices, Commitments, Commitment Percentages Schedule 2 Existing Letters of Credit Schedule 6.3 Certain Assets Schedule 6.4.1 Fiscal Years Schedule 6.5(b) Solvency Schedule 6.7 Litigation Schedule 6.10 Taxes Schedule 6.15 Certain Welfare Plans Schedule 6.17 Environmental Matters Schedule 6.18 Subsidiaries, Joint Ventures and Partnerships Schedule 8.1(d) Existing Indebtedness (Domestic) Schedule 8.1(e) Existing Indebtedness (Foreign) Schedule 8.2 Existing Liens Schedule 8.3 Existing Investments Exhibit A Form of Revolving Credit Note Exhibit B Form of Loan Request Exhibit C Form of Compliance Certificate Exhibit D Form of Assignment and Acceptance MULTICURRENCY REVOLVING CREDIT AGREEMENT This MULTICURRENCY REVOLVING CREDIT AGREEMENT is made as of December 8, 2000, by and among (i) Rogers Corporation (the "Borrower"), a Massachusetts corporation having its principal place of business at One Technology Drive, Rogers Connecticut06263, (ii) Fleet National Bank, a national banking association and the other lending institutions listed on Schedule1 and (iii) Fleet National Bank as agent for itself and such other lending institutions. 1.DEFINITIONS AND RULES OF INTERPRETATION. 1.1.Definitions. The following terms shall have the meanings set forth in this §1 or elsewhere in the provisions of this Credit Agreement referred to below: Adjustment Date. The first day of the month immediately following the month in which a Compliance Certificate is to be delivered by the Borrower pursuant to §7.4(c) hereof. Affiliate.Any Person that would be considered to be an affiliate ofthe Borrower under Rule 144(a) of the Rules and Regulations of the Securities and Exchange Commission, as in effect on the date hereof, if the Borrower were issuing securities. Agent's Head Office.The Agent's head office located at 100 Federal Street, Boston, Massachusetts 02110, or at such other location as the Agent may designate from time to time. Agent.Fleet National Bank, acting as agent for the Banks. Agent's Special Counsel.Bingham DanaLLP or such other counsel as may be approved by the Agent. ApplicableMargin. For each period commencing on an Adjustment Date through the date immediately preceding the next Adjustment Date (each a “Rate Adjustment Period”), the Applicable Margin shall be the applicable margin set forth below with respect to the Leverage Ratio, as determined for the period ending on the fiscal quarter ended immediately preceding the applicable Rate Adjustment Period. -2- Level Leverage Ratio Prime Rate Loans Eurocurrency Rate Loans Commitment Fee Rate IV Greater than 1.50:1.00 0% 1.125% 0.375% III Less than or equal to 1.50:1.00 but greater than 1.00:1.00 0% 0.875% 0.350% II Less than or equal to 1.00:1.00 but greater than 0.50:1.00 0% 0.625% 0.325% I Less than or equal to 0.50:1.00 0% 0.500% 0.300% Notwithstanding the foregoing, (a) for Loans outstanding, the Letter of Credit Fees and the commitment fees payable during the period commencing on the Closing Date through the date immediately preceding the first Adjustment Date to occur after the Closing Date, the Applicable Margin shall be Level I set forth above, and (b) if the Borrower fails to deliver any Compliance Certificate pursuant to §7.4(c) hereof then, for the period commencing on the next Adjustment Date to occur subsequent to such failure through the date immediately following the date on which such Compliance Certificate is delivered, the Applicable Margin shall be the highest Applicable Margin set forth above. Assignment and Acceptance.See §18.1. Balance Sheet Date.January 2, 2000. Banks.Fleet and the other lending institutions listed on Schedule1 hereto and any other Person who becomes an assignee of any rights and obligations of a Bank pursuant to §18. -3- Belgian Francs.The lawful currency of the country of Belgium. Borrower.As defined in the preamble hereto. Business Day.Any day on which banking institutions in Boston, Massachusetts, are open for the transaction of banking business and, in addition, (a) if Eurocurrency Rate Loans denominated in Dollars are involved, a day which is also a day in which commercial banks are open for international business (including dealings in Dollar deposits) in London or such other eurodollar interbank market as may be selected by the Agent in its sole discretion acting in good faith; and (b) if Eurocurrency Rate Loans denominated in an Optional Currency are involved, a day on which dealings and exchange in Dollars and the relevant Optional Currency can be carried on in the relevant Eurocurrency Interbank Market and Dollar settlements of such dealings may be effected in New York, New York and London, and also a day on which dealings and exchange in Dollars and in the relevant Optional Currency can be carried on in the principal financial center of the country in which such currency is legal tender. Capital Assets.Fixed assets, both tangible (such as land, buildings, fixtures, machinery and equipment) and intangible (such as patents, copyrights, trademarks, franchises and good will); provided that Capital Assets shall not include any item customarily charged directly to expense or depreciated over a useful life of twelve (12) months or less in accordance with generally accepted accounting principles. Capital Expenditures.For any period, the aggregate amount paid or the amount of Indebtedness incurred (including in respect of obligations under any Capitalized Leases) by the Borrower or any of its Subsidiaries (i) for Capital Assets during such period, determined in accordance with generally accepted accounting principles, as indicated on the financial statements of the Borrower and its Subsidiaries prepared in accordance with such principles, and (ii) in connection with the lease of any assets by the Borrower or any of its Subsidiaries as lessee under any Synthetic Lease to the extent that such assets would have been Capital Assets had the Synthetic Lease been treated for accounting purposes as a Capitalized Lease. -4- Capitalized Leases.Leases under which the Borrower or any of its Subsidiaries is the lessee or obligor, the discounted future rental payment obligations under which are required to be capitalized on the balance sheet of the lessee or obligor in accordance with generally accepted accounting principles. CERCLA.See §6.17(a). Citizens.Citizens Bank of Connecticut, a Connecticut stock savings bank. Closing
